NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                            2008-1125, -1337

                DIPPIN’ DOTS, INC. and CURT D. JONES,

                                         Plaintiffs-Appellants,

                                    v.

                THOMAS R. MOSEY, DOTS OF FUN,
  INTERNATIONAL LASER EXPRESSIONS, INC. (also known as I.L.E., Inc.),

                                         Defendants-Appellees,

                                   and

                           NICHOLAS ANGUS,

                                         Defendant/Counterclaimant-Appellee,

                                   and

                   FROSTY BITES DISTRIBUTION LLC,

                                         Defendant-Appellee,

                                   and

   DISTRIBUTION PARTIES, FROSTY BITES DISTRIBUTOR OF FLORIDA, INC.,
             FROSTY BITES DISTRIBUTOR OF GEORGIA, INC.,
FROSTY BITES OF MICHIGAN, INC., J&J CONCESSIONS OF NEW JERSEY, INC.,
   FROSTY BITES ICE CREAM COMPANY, LLC, FROSTY BITES SOUTH, INC.,
                   FROSTY BITES OF NEW YORK, LLC,
            FROSTY BITES ICE CREAM DEVELOPMENT, LLC, and
 INTERNATIONAL ASSOCIATION OF AMUSEMENT PARKS AND ATTRACTIONS,

                                         Defendants,

                                    v.

         BARRY JAY BASS, JAMES PEREZ, and JEANINE MATONE,

                                         Counterclaim Defendants,
                                           and

                                FROSTY BITES, INC.
                            (now known as Mini Melts, Inc.),

                                               Counterclaim Defendant-Appellee.


       Daniel J. Warren, Sutherland Asbill & Brennan LLP, of Atlanta, Georgia, argued
for plaintiffs-appellants. Of counsel were Troy R. Covington; and Todd E. Stockwell,
Stockwell & Smedley, PSC, of Lexington, Kentucky; and D. Scott Hemingway,
Hemingway & Hansen LLP, of Dallas, Texas.

       Robert G. Oake, Jr. Oake Law Office, of Allen, Texas, argued for defendants-
appellees, defendant/counterclaimant-appellee and counterclaim defendant-appellee.
With him on the brief was Rudolf O. Siegesmund, Siegesmund & Associates, of Plano,
Texas.

      Keith E. Broyles, Alston & Bird LLP, of Atlanta, Georgia, argued for the
defendant-appellee Frosty Bites Distribution LLC. With him on the brief was William R.
Hubbard.

Appealed from: United States District Court for the Northern District of Texas

Judge Thomas W. Thrash, Jr.
                 NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                             2008-1125, -1337

                 DIPPIN’ DOTS, INC. and CURT D. JONES,

                                            Plaintiffs-Appellants,
                                     v.

                 THOMAS R. MOSEY, DOTS OF FUN,
   INTERNATIONAL LASER EXPRESSIONS, INC. (also known as I.L.E., Inc.),

                                           Defendants-Appellees,

                                    and

                           NICHOLAS ANGUS,

                                           Defendant/Counterclaimant-Appellee,

                                    and

                   FROSTY BITES DISTRIBUTION LLC,

                                            Defendant-Appellee,

                                    and

   DISTRIBUTION PARTIES, FROSTY BITES DISTRIBUTOR OF FLORIDA, INC.,
             FROSTY BITES DISTRIBUTOR OF GEORGIA, INC.,
FROSTY BITES OF MICHIGAN, INC., J&J CONCESSIONS OF NEW JERSEY, INC.,
   FROSTY BITES ICE CREAM COMPANY, LLC, FROSTY BITES SOUTH, INC.,
                   FROSTY BITES OF NEW YORK, LLC,
            FROSTY BITES ICE CREAM DEVELOPMENT, LLC, and
 INTERNATIONAL ASSOCIATION OF AMUSEMENT PARKS AND ATTRACTIONS,

                                             Defendants,

                                     v.

         BARRY JAY BASS, JAMES PEREZ, and JEANINE MATONE,

                                             Counterclaim Defendants,


                                    and
                              FROSTY BITES, INC.
                          (now known as Mini Melts, Inc.),

                                                Counterclaim Defendant-Appellee.



                                 Judgment
ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF TEXAS

In CASE NO(S).           3:96-CV-01959 and 3:01-CV-01532.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, LOURIE and GAJARSA, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATED: November 6, 2008                _/s/ Jan Horbaly                 _
                                       Jan Horbaly, Clerk